FOR IMMEDIATE RELEASE Contact: Jeffrey W. Farrar Executive Vice President and CFO (434) 964-2217 jfarrar@stellarone.com STELLARONE CORPORATION REPORTS FIRST QUARTER EARNINGS OF $0.26 PER DILUTED SHARE, INCREASES QUARTERLY DIVIDEND BY 25% Charlottesville, VA April 25, 2013 –StellarOne Corporation (NASDAQ: STEL) (“StellarOne”), today reported first quarter 2013 net income of $5.9 million, or $0.26 net income per diluted share. This represents a 7.5% increase over net income of $5.5 million or $0.24 per diluted share recognized during the same quarter in the prior year. In addition, the Board of Directors of StellarOne has approved a second quarter dividend of $0.10 per share, payable on May 28, 2013 to shareholders of record on May 7, 2013. This dividend represents an increase of $0.02 or 25% over the $0.08 share paid in first quarter of 2013, and an increase of $0.04 or 66.7% over the $0.06 paid in second quarter 2012. "We are pleased with our start in 2013, with improving metrics around organic loan growth and asset quality," said O. R. Barham, Jr., President and Chief Executive Officer. "Loan growth and improved funding costs allowed for a stable net interest margin and revenue growth over last year. Operating expenses remained in line despite operating costs associated with opening new branches and other strategic investments in the business that will yield pay-offs in the future.Our focus throughout the year will be on improving our sales experience and cross-sell capabilities through our multiple lines of business and multiple channels to continue driving growth. We successfully completed our branch acquisition in Midlothian, expanding the StellarOne brand in the Richmond market, and have opened a third branch in the West End of Richmond this month." First Quarter 2013 Performance Highlights Average loans grew $57.1 million or 2.7% on a sequential basis and are up $87.0 million or 4.2% compared to the same quarter in the prior year. Revenue growth improved, with net revenues totaling $31.6 million, up $774 thousand or 2.5% as compared to $30.9 million for first quarter last year. Pre-tax, pre-provision earnings were $9.6 million, up $376 thousand or 4.1% over the $9.2 million recognized for the first quarter last year. Nonperforming asset levels improved to $37.9 million, a decrease of $3.8 million or 9.1% from December 31, 2012, lowering the ratio of non-performing assets as a percentage of total assets to 1.26% as of March 31, 2013, compared to 1.38% as of December 31, 2012. Annualized net charge-offs as a percentage of average loans receivable amounted to 0.28% for the first quarter of 2013, flat to the fourth quarter of 2012 and down from 0.35% for same quarter last year. Approximately 372,000 shares were repurchased during the first quarter of 2013, with approximately 1.1 million shares remaining authorized for repurchase under the current share repurchase plan. Earnings Highlights Change Change Q1 Q4 Q1 Q1 13 vs. Q1 13 vs. Dollars in thousands, except per share data Q4 12 Q1 12 Interest income - taxable equivalent $ ) $ ) Interest expense ) ) Net interest income - taxable equivalent ) Less: taxable equivalent adjustment ) ) Net interest income (4 ) Provision for loan losses ) ) Net interest income after provision for loan losses Noninterest income ) Noninterest expense Income tax expense 12 Net income available to common shareholders $ ) $ Earnings per share available to common shareholders Basic $ ) $ Diluted $ ) $ Net Interest Margin Change Change Q1 Q4 Q1 Q1 13 vs. Q1 13 vs. Dollars in thousands Q4 12 Q1 12 Average interest-earning assets $ Interest income (tax equivalent) $ ) $ ) Yield on interest-earning assets % % % 0 bps ) bps Average interest-bearing liabilities $ Interest expense $ ) $ ) Cost of interest-bearing liabilities % % % (3 ) bps ) bps Cost of borrowings % % % (2 ) bps (7 ) bps Net interest income (tax equivalent) $ ) $ Net interest margin % % % 3 bps (7 ) bps First Quarter 2013 compared to Fourth Quarter 2012 The expansion in net interest margin on a sequential basis was driven by a 3 basis point reduction in the cost of interest bearing liabilities and stable asset yields. The yield on assets was slightly elevated due to higher loan fee amortization associated with loan payoffs during the current quarter.Loan yields contracted 5 basis points due to re-pricing within the current portfolio and reduced yields on stronger new loan production.Investment yields contracted 3 basis points sequentially due to maturities and pay-downs of higher yielding investments. The cost of interest bearing liabilities improved 3 basis points sequentially, moving from 0.75% during the fourth quarter of 2012 to 0.72% during the first quarter of 2013.Significant improvements in the cost of interest-bearing liabilities were realized during 2012; however, we anticipate the improvement in 2013 to be more muted and consistent with the sequential shift.Higher earning assets offset the contraction in loan yields and the effect of the shorter period as net interest income on a tax-equivalent basis remained stable at $24.9 million on a sequential basis. First Quarter 2013 compared to First Quarter 2012 The net interest margin compressed 7 basis points when compared to the first quarter of 2012.Loan and investment yields contracted 28 basis points and 52 basis points, respectively, on a year over year basis.Similar to the sequential quarter contractions, these were also due to the current low rate environment. These contractions were somewhat offset by the 22 basis point improvement in the cost of interest bearing liabilities noted year over year.Higher earning assets offset the margin compression as net interest income on a tax-equivalent basis increased $275 thousand to $24.9 million for the first quarter of 2013, compared to $24.6 million for the first quarter last year. Noninterest Income % Change % Change Q1 Q4 Q1 Q1 13 vs. Q1 13 vs. Dollars in thousands Q4 12 Q1 12 Retail banking fees $ $ $ -9.5
